Citation Nr: 1103685	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2006, the Veteran presented personal testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

This case was previously before the Board.  In December 2006 and 
August 2009, the issue was remanded for further development.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has alleged in-service stressors related to fear 
of hostile military activity that is consistent with the 
circumstances of his service, and the record includes competent 
opinion confirming that this stressor is sufficient to support a 
diagnosis of PTSD, and that there exists a link between this 
stressor and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  Given the favorable disposition of the 
claim for service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulation governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA TL 10-05 (July 
16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, the Veteran's DD-Form 214 would verify service in a 
location that involves "hostile military or terrorist activity" 
as evidenced by such awards as an Iraq Campaign Medal, 
Afghanistan Campaign Medal, or Vietnam Service Medal.  VA TL 10-
05 (July 16, 2010).

Factual Background and Analysis

The Veteran asserts that he has PTSD primarily as a result of two 
stressors during his military service.  The first stressor 
involved witnessing a PIO (public information officer) camera man 
being injured or killed by shrapnel and the Veteran, himself, 
being injured by shrapnel in the same incident.  The second 
stressor involved seeing two soldiers killed by a rocket-
propelled grenade (RPG).  The Veteran has also asserted general 
stressors involving his unit coming under mortar and artillery 
fire.  

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam from March 1968 to April 1969.  His 
military occupation specialty (MOS) was Field Artillery Basic 
(13A10) and his principal duty was liaison specialist with the 
7th Battalion, 77th Artillery, 25th Infantry Division.  The 
Veteran reported that he also worked as radioman for 
approximately 8 months while in Vietnam.  His DD Form 214 
reflects that he received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star Medal, 
and Good Conduct Medal.  His service treatment records are 
unremarkable for complaints, treatment, or diagnosis related to 
any psychiatric disorders during military service.

In this case, the Veteran's claimed military stressors are 
clearly related to his fear of hostile military activity and are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Under these circumstances, the Board finds 
that the Veteran's lay assertions may be accepted as sufficient 
evidence of each stressor's occurrence.  At issue, however, is 
whether the Veteran meets the criteria for a diagnosis of PTSD 
related to his military stressors.

An August 2001 VA outpatient treatment record reflects that the 
Veteran was diagnosed with PTSD by an attending psychiatrist (Dr. 
B.C.).  In a January 2002 letter, Dr. B.C. indicated that the 
Veteran had been admitted to the PTSD program with symptoms of 
depression, anxiety, sleep problems, intrusive memories and 
nightmares related to his combat experiences in Vietnam.  

The report of a February 2002 VA examination reflects that a VA 
psychologist (Dr. P.R.) diagnosed the Veteran with PTSD related 
to military service.  Specifically, the Veteran reported multiple 
military stressors, including being hit by shrapnel and 
witnessing a camera man being hit by mortar fire.  

In letters dated in August 2004 and February 2006, a VA 
psychiatrist (Dr. H.S.) and social worker (J.E.) opined that the 
Veteran met the criteria for chronic PTSD under the DSM-IV and 
that this diagnosis was a result of the Veteran's combat 
experiences.  VA outpatient treatment records dated through 
September 2010 indicate that the Veteran was being treated for 
PTSD and that he participated in a weekly PTSD group therapy 
session.

The report of a March 2010 VA examination by a VA psychologist 
(Dr. A.R.) reflects that the Veteran was diagnosed with a mood 
disorder not otherwise specified (NOS) with psychotic features.  
The psychologist opined that the Veteran did not meet the 
criteria for PTSD under the DSM-IV and that the Veteran's mood 
disorder was not related to military service.  The psychologist, 
however, based his opinion primarily on the fact that the 
Veteran's stressors had not been verified and that he did not 
seem significantly distressed or socially impaired.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 



38 C.F.R. § 3.102.  Given the facts noted above, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), are met.


ORDER

Service connection for PTSD is allowed.




____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


